NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0111-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARIAN VITELLO,

     Defendant-Appellant.
_______________________

                   Argued April 25, 2022 – Decided June 27, 2022

                   Before Judges Rothstadt and Bishop-Thompson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Accusation No. 09-10-
                   1946.

                   Michael B. Roberts argued the cause for appellant
                   (Roberts & Teeter, LLC, attorneys; Michael B. Roberts,
                   on the briefs).

                   Monica do Outeiro, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Lori Linskey, Acting Monmouth
                   County Prosecutor, attorney; Monica do Outeiro, of
                   counsel and on the brief).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      Defendant Darian Vitello appeals from three Law Division orders

denying: a May 31, 2017 post-conviction relief (PCR) petition; an August 24,

2020 motion for reconsideration to compel discovery and reopen his PCR; and

a March 29, 2021 motion to withdraw his guilty plea and reopen his PCR. We

affirm substantially for the reasons cogently expressed by each of the judges in

their written decisions.

      Factual Background and Procedural History

      We rely on the facts set forth in our May 7, 2010 unpublished opinion

affirming defendant's plea agreement requiring permanent disqualification from

holding public office within the State of New Jersey. See State v. Vitello, No.

A-1278-09 (App. Div. May 7, 2010).

      PCR Petition

      We are constrained to recite the tortured procedural history of this matter

in order to place this appeal in perspective. On October 19, 2012, defendant

filed a PCR alleging ineffective assistance of counsel and "actual" conflict of

interest that adversely affected plea counsel's performance, which demonstrated




                                                                           A-0111-20
                                       2
prejudice. Thereafter, defendant's PCR was transferred to the Middlesex County

Superior Court by Judge Lawrence M. Lawson in a February 14, 2014 order,

        On December 16, 2015, after oral argument, Judge Barry A. Weisberg

granted a PCR evidentiary hearing after finding that defendant established a

prima facie case of ineffective assistance of counsel.

        On October 11, 2016, Judge Travis L. Francis granted an order permitting

an in camera review of grand jury voting records. Judge Francis provided

redacted copies of the grand jury voting records to the parties on October16,

2016.

        Judge Joseph Paone presided over the five-day evidentiary hearing.

During one of the hearing days, on February 6, 2017, defendant filed an

emergent motion before Judge Francis for an order compelling the testimony of

the Monmouth County grand jury clerk and the production of all grand jury

materials based on alleged "anomalies" in the grand jury voting records.

        On April 25, 2017, three days before written summations were due,

defendant submitted a letter request for an extension of time to submit his

summation because of the pending emergent motion before Judge Francis.

Judge Paone denied defendant’s request, noting the record closed on February

7, 2017, and stated, "defendant never advised this court that he had a motion


                                                                           A-0111-20
                                        3
outstanding that required resolution or that there was any reason the record

should not be closed." The judge went on to state that he was "absolutely

bewildered by counsel's request, made three days before the due date for written

submissions, that an extension [was] necessary so that, presumably, this grand

jury material should in some fashion be considered by the court." The judge

further surmised that "the relevance of the grand jury materials [was] specious."

Consequently, defendant's request for an extension was denied.

      On May 31, 2017, Judge Paone issued an order, accompanied by a

comprehensive thirty-seven-page written opinion, denying defendant's PCR to

compel the testimony of the grand jury clerk and to reopen PCR proceedings.

The judge found that defendant failed to establish: (1) ineffective assistance of

plea counsel; (2) a motion to withdraw his plea would have been meritorious;

(3) plea counsel did not file an appeal in the manner requested by defendant; (4)

ineffective assistance of counsel based on defendant's allegation of a conspiracy

between plea counsel and the prosecutor; and (5) a direct conflict of plea counsel

based on defendant's allegations that his plea counsel was involved in a 2005

investigation of defendant while plea counsel worked at the prosecutor's office.

      The judge also made credibility determinations. Specifically, the judge

found defendant's testimony to be "incredible and inconsistent with the


                                                                            A-0111-20
                                        4
testimony of other witnesses, and at times with his own previous testimony."

He also noted that defendant's "testimony appeared contrived and disingenuous,

and he was often evasive and nonresponsive." The judge explained that "[e]ven

assuming that [defendant] could establish the first prong of the Strickland 1 test,

[defendant] [did not] establish that, but for [plea counsel’s] errors, [defendant]

would not have pled guilty and would have insisted on going to trial." The judge

determined "there [was] little evidence to support [defendant's] claim that he

even asked to withdraw his plea, and the evidence that [defendant did] provide

in support of his assertion [was] lacking."

      In contrast, the judge found that plea counsel's testimony "appeared

sincere and his testimony [was] sound [and] consistent with the testimony of

other witnesses."

      Reconsideration Motions

      On February 11, 2019, Judge Alberto Rivas denied defendant's motion for

reconsideration of Judge Paone's May 31, 2017 order. In an oral decision, the

judge found that there was no error in Judge Paone's decision and that the

testimony of the grand jury clerk was not relevant.


1
 Strickland v. Washington, 466 U.S. 668, 687 (1984), adopted by our Supreme
Court in State v. Fritz, 105 N.J. 42, 58 (1987).


                                                                             A-0111-20
                                        5
      On August 24, 2020, Judge Michael A. Toto denied defendant's second

motion for reconsideration to compel the testimony of the grand jury clerk and

for relief from the February 11, 2019 order denying defendant's motion for

reconsideration. Judge Toto denied the motion after finding that defendant's

"matter ha[d] been litigated to the fullest extent possible in the Law Division."

      The judge also "accept[ed] that Judge Francis conducted an in camera

review of the original grand jury voting records because it was reasonable to

assume that Judge Francis reviewed" the records before forwarding them to

counsel.

      The judge also concluded "that it was not improper for [a] different judge

to preside over defendant's reconsideration motion, thus the decision was not

'palpably incorrect or irrational.'" Moreover, Judge Rivas's denial of defendant's

motion to compel the testimony of the grand jury clerk was "sound" and

supported by his findings on the record; and "there [was] nothing 'palpably

incorrect' with Judge Rivas'[s] decision being informed by the findings of [Judge

Paone]" under the law of case doctrine. Defendant appealed this order on

September 10, 2020.

      On November 24, 2020, while defendant's appeal was pending, he filed a

motion to withdraw his guilty plea entered in October 2009. Defendant argued


                                                                            A-0111-20
                                        6
that his guilty plea to harassment was not supported by the facts of the case or

made knowingly and voluntarily. He also asserted that under Slater,2 allowing

the guilty plea to stand would create a manifest injustice.

        On February 4, 2021, we remanded this matter to the trial court to consider

defendant's motion to vacate his guilty plea, but we retained jurisdiction.

        Guilty Plea Withdrawal Motion

        On March 29, 2021, Judge Colleen M. Flynn issued an order, accompanied

by a comprehensive twenty-two-page opinion, denying defendant's motion to

withdraw his guilty plea. The judge found that defendant's testimony at the plea

hearing belied his claim that: there was no factual basis for the guilty plea; the

plea was not "knowingly and intelligently" made; he was not advised of his trial

rights; and he did not review discovery with plea counsel prior to his guilty plea.

        The judge also noted the record discredited defendant's claim of

"ignorance" of the charges against him because he had retained multiple counsel,

one of which negotiated the initial plea deal. She further opined that plea

counsel revived the initial plea that was previously rejected by defendant. In

addition, defendant retained plea counsel to represent him in later domestic




2
    State v. Slater, 198 N.J. 145 (2009).
                                                                              A-0111-20
                                            7
violence and weapons forfeiture proceedings, which contradicted his contention

that he was dissatisfied with and mistrusted plea counsel's advice.

      Finally, the judge fully analyzed the Slater factors and determined none

supported defendant's request to withdraw his plea. The judge found defendant

failed to present a colorable claim of innocence because he admitted that he

intended to harass when he allocated to the crime of harassment. The judge also

found defendant's innocence claim and his unemployability as a law

enforcement officer were not compelling reasons for withdrawal or supported

by the record. The judge further noted the guilty plea was part of a plea bargain,

which weighed against defendant since he conceded plea agreements were "very

favorable" to him. Lastly, the State would be prejudiced because "the passage

of time would cause a substantive disadvantage to the State and benefit the

defendant," if the motion was granted. Thereafter, defendant amended his

pending appeal to include Judge Flynn's order.

      On appeal, defendant presents the following arguments for consideration.

            POINT I

            THE COURT BELOW DENIED DEFENDANT
            ACCESS TO RELEVANT EVIDENCE NEEDED FOR
            HIS [PCR] HEARING.




                                                                            A-0111-20
                                        8
           POINT II

           THE COURT BELOW ERRED IN DENYING
           DEFENDANT’S PCR WHEN PRIOR COUNSEL
           PROVIDED INEFFECTIVE ASSISTANCE IN
           FAILING TO OBTAIN AND REVIEW DISCOVERY
           WITH THE DEFENDANT AND FAILING TO FILE A
           MOTION TO WITHDRAW DEFENDANT’S PLEA.

           POINT III

           []THE COURT BELOW ERRED IN DENYING
           DEFENDANT’S MOTION TO VACATE HIS PLEA.

           A.    DEFENDANT’S    PLEA    SHOULD   BE
                 VACATED WHEN DEFENDANT DID NOT
                 TESTIFY TO SUFFICIENT FACTS ON THE
                 RECORD TO SUSTAIN HIS PLEA.

           B.    []THE COURT BELOW ERRED IN DENYING
                 DEFENDANT’S MOTION TO WITHDRAW
                 HIS PLEA UNDER A SLATER ANALYSIS.

     In defendant's supplemental pro se brief, he raises these additional

arguments, which are renumbered for ease of reference:

           POINT IV

           THE STATE COMMIT[T]ED PROSECUTORIAL
           MISCONDUCT BY PROVIDING TO THE COURT
           FRA[U]DULENT DOCUMENTS.

           POINT V

           THE COURT [WAS] MISLED BY THE STATE AND
           COUNSEL AT THE TIME OF PLEA.


                                                                   A-0111-20
                                     9
            POINT VI

            THE   STATE HAS    CREATED   MULTIPLE
            DIFFERENT VERSIONS OF THE GRAND JURY
            DOCUMENTS AND VOTING SHEETS.

            POINT VII

            THE COURT IGNORED              A   TIMELY      FILED
            EMERGENT MOTION.

            POINT VIII

            THE COURT ERRED IN THE PCR DECISION BY
            DISTOR[T]ING THE FACTS OF THE TESTIMONY
            FROM THE STATE’S OWN WITNESS.

            POINT IX

            THE STATE COMMITTED PROSECUTORIAL
            MISCONDUCT BY REPEATEDLY MISLE[A]DING
            THE COURT, COUNSEL, AND DEFENDANT.

            POINT X

            COUNSEL FAILED TO PERFORM THE LEGAL
            DUTIES THAT WERE AGREED UPON TO.

      May 31, 2017 PCR Order

      "We review the legal conclusions of a PCR judge de novo." State v. Nash,

212 N.J. 518, 540-41 (2013) (citing State v. Harris, 181 N.J. 391, 415-16

(2004)).   We defer to a PCR court's factual findings "when supported by




                                                                        A-0111-20
                                     10
adequate, substantial and credible evidence." Harris, 181 N.J. at 415 (quoting

Toll Bros, Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

      In addressing the merits of defendant's PCR, Judge Paone found that the

"evidence presented at the evidentiary hearing did not establish plea counsel

provided ineffective assistance of counsel" under the Strickland test. To succeed

on a claim of ineffective assistance of counsel, defendant must satisfy both

prongs.

      Under the first prong, a defendant must demonstrate "counsel's

representation fell below an objective standard of reasonableness." Strickland,

466 U.S. at 688. Thus, "th[e] test requires [a] defendant to identify specific acts

or omissions that are outside the wide range of reasonable professional

assistance . . . ." State v. Jack, 144 N.J. 240, 249 (1996) (citation and internal

quotation marks omitted).

      To meet the second prong, "[a] defendant must show that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different." Strickland, 466 U.S. at 694. "A

reasonable probability is a probability sufficient to undermine confidence in the

outcome." Ibid.




                                                                             A-0111-20
                                       11
      At a PCR hearing, "the burden is on [a defendant] to establish his right to

'relief by a preponderance of the credible evidence.'"         Nash, 212 N.J. at

541(quoting State v. Preciose, 129 N.J. 451, 459 (1992)). Therefore, a defendant

must present legally competent evidence rather than "bald assertions." State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      The Strickland test also applies to plea counsel. State v. Gaitan, 209 N.J.

339, 350-51 (2012). In this regard, a defendant must similarly establish "that

there is a reasonable probability that, but for counsel's errors, [he or she] would

not have pled guilty and would have insisted on going to trial." Id. at 351

(alteration in original) (quoting State v. Nuñez-Valdéz, 200 N.J. 129, 139

(2009)). A defendant must also convince the court that "a decision to reject the

plea bargain would have been rational under the circumstances." Padilla v.

Kentucky, 559 U.S. 356, 372 (2010).

      Having carefully reviewed defendant's arguments in light of the record

and applicable legal principles, we affirm the May 31, 2017 order for the reasons

stated by Judge Paone in his thorough and well-reasoned written opinion.

Defendant's bare assertions, unsupported by the record are, and were,

insufficient to establish ineffective assistance of counsel. See Cummings, 321

N.J. Super. at 70; see also State v. Jones, 219 N.J. 298, 311-12 (2014).


                                                                             A-0111-20
                                       12
      We add only the following comments. We are bound by the credibility

findings of the trial court unless such findings are illogical or unsupported by

credible evidence. See Harris, 181 N.J. at 415. Here, the judge made detailed

credibility findings and summarized defendant's testimony as "incredible,"

"inconsistent," "contrived," "evasive" and "nonresponsive." The judge also

noted defendant provided no evidence that demonstrated the judge's assessment

was incorrect. We therefore conclude the record amply supports the judge’s

credibility findings.

      We hold there is no abuse of discretion in the judge's decision to deny

defendant's PCR.

      August 24, 2020 Reconsideration Order

      On appeal from a denial of a motion to reconsider, our review is limited,

but the trial court’s denial "will be set aside if its entry is based on a mistaken

exercise of discretion." Brunt v. Bd. of Trustees, Police & Firemen's

Retirement System, 455 N.J. Super. 357, 362 (App. Div. 2018). A trial court

abuses its discretion "when a decision is 'made without a rational explanation,

inexplicably depart[s] from established policies, or rest[s] on an impermissible

basis.'" Ibid. (quoting Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440

N.J. Super. 378, 382 (App. Div. 2015)).


                                                                             A-0111-20
                                       13
      "[M]otions for reconsideration are not expressly provided for by Part III

of the Rules of Court governing practice in the criminal courts[.]" State v.

Wilson, 442 N.J. Super. 224, 233 n.3 (App. Div. 2015), rev'd on other grounds,

227 N.J. 534 (2017). Nonetheless, we apply "the standards contained in Rule

4:49-2 to such applications." Ibid.; see also State v. Timmendequas, 161 N.J.

515, 554 (1999). Consequently, "[m]otions for reconsideration in criminal

matters are committed to the sound discretion of the trial court and are generally

intended 'to correct a court's error or oversight.'" State v. A.S.-M, 444 N.J.

Super. 334, 346 (App. Div. 2016) (quoting State v. Puryear, 441 N.J. Super. 280,

294 (App. Div. 2015)).

      We agree with Judge Toto that defendant's case had been "fully litigated

in the Law Division." First, defendant's strained argument that he was denied

access to grand jury records is spurious based on the motion record. The record

establishes that he was provided access to the grand jury records prior to the

evidentiary hearing and attempted to present them to his witness at the PCR

hearing. Following oral argument regarding the grandy jury records, Judge

Paone ruled the grand jury records were irrelevant to the PCR allegations.

      Second, neither of defendant's reconsideration motions established that

either Judge Paone's or Judge Rivas's decision were "palpably incorrect or


                                                                            A-0111-20
                                       14
irrational," or failed "to consider or appreciate the significance of probative,

competent evidence." Puryear, 441 N.J. Super. at 294 (quoting Palombi v.

Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010)). Accordingly, defendant's

second reconsideration motion was properly denied.

      March 29, 2021 Plea Order

      Defendant challenges the judge's assessment and determination of the

Slater factors. Defendant reiterates the arguments presented at the trial court,

and further asserts that the alleged victim's deposition testimony is more than a

"bald assertion of innocence."

      "The standard of review of a trial court's denial of a motion to vacate a

guilty plea for lack of an adequate factual basis is de novo." State v. Tate, 220

N.J. 393, 403-04 (2015). Our review is "limited to determining whether the Law

Division's de novo findings 'could reasonably have been reached on sufficient

credible evidence present in the record.'" State v. Palma, 426 N.J. Super. 510,

514 (App. Div. 2012) (quoting State v. Johnson, 42 N.J. 146, 162 (1964)). "An

appellate court is in the same position as the trial court in assessing whether the

factual admissions during a plea colloquy satisfy the essential elements of an

offense." Id. at 404. We review a trial court's decision applying the Slater

factors for an abuse of discretion. Slater, 198 N.J. at 156.


                                                                             A-0111-20
                                       15
      Before a court can accept a defendant's guilty plea, it first must be

convinced that (1) "the defendant has provided an adequate factual basis for the

plea; (2) the plea is made voluntarily; and (3) the plea is made knowingly." State

v. Lipa, 219 N.J. 323, 331 (2014) (citing R. 3:9-2). "Once it is established that

a guilty plea was made voluntarily, it may only be withdrawn at the discretion

of the trial court." Id. at 332 (citing State v. Simon, 161 N.J. 416, 444 (1999)).

In assessing defendant's motion to withdraw, neither a "whimsical change of

mind by defendant," nor "belated assertion of innocence will not upset an

otherwise validly entered into plea bargain." State v. Huntley, 129 N.J. Super.

13, 18 (App. Div. 1974).

      In determining a motion to withdraw a guilty plea, the Court in Slater

established four factors to be considered and balanced: "(1) whether the

defendant has asserted a colorable claim of innocence; (2) the nature and

strength of defendant's reasons for withdrawal; (3) the existence of a plea

bargain; and (4) whether withdrawal would result in unfair prejudice to the State

or unfair advantage to the accused." 198 N.J. at 150, 157-58. Although trial

courts are directed to "consider and balance all of the factors," "[n]o factor is

mandatory; if one is missing, that does not automatically disqualify or dictate

relief." Id. at 162.


                                                                            A-0111-20
                                       16
      Our review of the record establishes that "each element of the offense

[was] addressed in the plea colloquy" as required. State v. Campfield, 213 N.J.

218, 231 (2013). As previously noted, defendant's admissions during the plea

allocution amply supported a factual basis for his guilty plea. Thus, we are

likewise "satisfied 'from the lips of the defendant that he committed the acts

which constitute the crime.'" State ex rel. T.M., 166 N.J. 319, 327 (2001)

(emphasis added) (quoting State v. Barboza, 115 N.J. 415, 422 (1989)).

      We reject defendant's claim that he did not knowingly, intelligently, and

voluntarily admit to the guilty plea, as defendant's claims are contradicted by

the detailed plea colloquy. Thus, defendant's bald assertion that the veracity of

his plea admission should now be nullified is insufficient to allow a withdrawal

of his guilty plea. See Cummings, 321 N.J. Super. at 170.

      Guided by these legal principles, we discern no abuse of discretion

requiring reversal.   We are satisfied that the judge's factual findings are

supported by substantial credible evidence in the record and her legal

conclusions were without error.

      The arguments defendant raises in Points IV through X are presented for

the first time on appeal. We decline to consider "questions or issues not properly

presented to the trial court when an opportunity for such a presentation [was]


                                                                            A-0111-20
                                       17
available." State v. Witt, 223 N.J. 409, 419 (2015) (quoting State v. Robinson,

200 N.J. 1, 20, (2009)).

      To the extent that we have not addressed any of defendant's remaining

arguments, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-0111-20
                                     18